ORDER
PER CURIAM.
Appellant, AAA Check Advance, Inc. (“defendant”), appeals the judgment of the Circuit Court of Cape Girardeau in favor of respondent, Robert Kelley (“plaintiff’), after plaintiff filed an application for trial de novo pursuant to a small claims judgment in favor of defendant. The trial court, after trial de novo, awarded plaintiff $2,300 in damages. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for *138the use of the parties only setting forth the reasons for our decision.